        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                      DECISION AND ORDER

SCOTT SCHAFER,                                        6:18-CR-06152 EAW

                     Defendant.


I.     INTRODUCTION

       Pending before the Court is a motion filed by defendant Scott Schafer (hereinafter

“Defendant”) for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkt. 49).

For the reasons set forth below, Defendant’s motion is granted.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       Defendant was charged by criminal complaint filed on May 14, 2018, with

possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1).

(Dkt. 1). On January 30, 2019, Defendant appeared before the undersigned, waived

indictment, and pleaded guilty pursuant to a plea agreement to possession with intent to

distribute methamphetamine. (Dkt. 30; Dkt. 31; Dkt. 32; Dkt. 33). The plea agreement

contemplated a recommended prison sentence under the Sentencing Guidelines of 37 to 46

months. (Dkt. 32 at ¶ 9).

       During the pendency of the criminal proceeding, Defendant repeatedly violated the

terms and conditions of pretrial release, ultimately resulting in the undersigned revoking

Defendant’s release and remanding him into the custody of the United States Marshals


                                           -1-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 2 of 17




Service. (Dkt. 7; Dkt. 9; Dkt. 10; Dkt. 23). As the undersigned noted at Defendant’s

sentencing, his pretrial performance was “not good” and this was related to his underlying

substance abuse issues. (Dkt. 46 at 14).

       Defendant was sentenced by the undersigned on August 6, 2019, to a below-

Guidelines sentence of 30 months in prison, to be followed by three years supervised

release. (Dkt. 43). Although the Court and Presentence Investigation Report calculated

Defendant as a criminal history category V (Dkt. 38 at ¶ 65), the undersigned noted at

sentencing that a categorization of V for Defendant’s criminal history overrepresented the

significance of his prior criminal conduct which, in part, was the basis for the Court varying

from the Guidelines. (See Dkt. 46 at 16). Defendant’s addiction issues appear to be the

root cause of his prior criminal history, with all of his prior convictions constituting

misdemeanors with one exception—a felony conviction in November 2016, for aggravated

unlicensed operation to which he was sentenced to time served (25 days). (Dkt. 38 at ¶ 61;

see id. ¶¶ 53-62).

       On April 24, 2020, Defendant filed the pending motion for compassionate release.

(Dkt. 49). Defendant contends that his request for release is justified by the COVID-19

pandemic;1 the overcrowding of the facility where he is housed—Allenwood (Low)

Federal Correctional Institution (“Allenwood (Low) FCI”)—which is more than 30% over



1
       On March 13, 2020, President Trump declared a National Emergency concerning
COVID-19. Proclamation No. 9994, 85 Fed. Reg. 15337 (Mar. 13, 2020). According to the
World Health Organization’s website, as of May 18, 2020, there were 4,589,526 confirmed
cases of COVID-19 worldwide, with 310,391 confirmed deaths. See Coronavirus (COVID-
19), World Health Org., https://covid19.who.int/ (last visited May 18, 2020).
                                            -2-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 3 of 17




capacity; Defendant’s medical conditions of asthma requiring regular use of an Albuterol

inhaler and being immunocompromised which place him in a higher-risk category with

respect to COVID-19;2 the stable residence with his mother where Defendant would reside

if released; the fact that Defendant’s offense conduct and criminal history relate to his

substance abuse issues for which he is receiving no treatment at the present time as all

programming within the Bureau of Prisons (“BOP”) has been suspended, whereas if

released Defendant could at least receive telephonic treatment; and the fact that Defendant

is scheduled to be released to supervised release on October 19, 2020, and will likely be

transferred to a halfway house in July 2020. (Dkt. 49).

       The Government filed a response in opposition on May 7, 2020. (Dkt. 53). The

Government makes no effort to dispute Defendant’s claims about the overcrowding within

Allenwood (Low) FCI or the date that Defendant is likely to be released to a halfway house.

(Dkt. 53). Instead, the Government contends that Defendant’s medical conditions, while

“serious and complicated,” are well controlled (Dkt. 53 at 2, 5); the BOP is undertaking

significant efforts to control the spread of the virus within its inmate and staff populations

(id. at 5-8); and as of May 7, 2020, no COVID-19 cases have been diagnosed at Allenwood

(Low) FCI (id. at 8). The Government cites to the denial of Defendant’s request for


2
        According to the Centers for Disease Control and Prevention (“CDC”), COVID-19
is “a new disease and there is limited information regarding risk factors for severe disease;”
however, based on known information the CDC identifies the following individuals at
“higher risk for severe illness from COVID-19”: “People of all ages with underlying
medical conditions, particularly if not well controlled” including individuals with “chronic
lung disease or moderate to severe asthma” and people “who are immunocompromised.”
Frequently Asked Questions, Ctrs. for Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/faq.html (last visited May 18, 2020).
                                            -3-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 4 of 17




compassionate release by the Warden at Allenwood (Low) FCI on April 10, 2020, “upon

the basis that the defendant was able to move within his living quarters and tend to daily

living needs, was able to walk to health services and to food services.” (Id. at 9; see Dkt.

51-1 at 1).

       Defendant filed a reply in further support of his motion on May 13, 2020. (Dkt. 54).

Defendant contends that the steps undertaken by the BOP and highlighted by the

Government “have proven ineffectual” and a lack of testing throughout the BOP makes it

impossible to definitively state that there are no individuals in the facility who have the

virus; “only that there are no positive tests.” (Id. at 1). Defendant also highlights the BOP’s

recent decision to release Paul Manafort, President Trump’s former campaign chairman,

even though he was in a facility without any reported COVID-19 cases. (Id. at 2). In other

words, even the BOP recognizes the risks associated with COVID-19 in its facilities where

there are no positive cases, as represented by its decision to release Mr. Manafort who had

not yet served even half of his seven-year sentence. (Id.). See Sadie Gurman, Ex-Trump

Campaign Chairman Paul Manafort Released From Prison to Home Confinement, The

Wall Street Journal (May 14, 2020), https://www.wsj.com/articles/ex-trump-campaign-

chairman-paul-manafort-released-to-home-confinement-11589375414 (“Mr. Manafort’s

release comes amid broader confusion over how prison officials are selecting inmates for

home confinement. Prison officials have said they are giving priority to those who have

served at least half of their sentences, or who have 18 months or less left and have served

25% of their terms. Mr. Manafort, who had served only about two years of his sentence

and was set to be released on Nov. 3, 2024, hadn’t met either criteria.”).

                                             -4-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 5 of 17




       In addition to the submissions of counsel, the United States Probation Office

(“USPO”) emailed the Court and counsel a statement concerning its position on the

pending motion, on or about May 1, 2020.3

III.   LEGAL STANDARD AND ANALYSIS

       “A court may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Gotti, __ F. Supp. 3d __, No. 02 CR 743-07 (CM),

2020 WL 497987, at *1 (S.D.N.Y. Jan. 15, 2020). The compassionate release statute, as

amended by the First Step Act, is such a statutory exception, and provides as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons
       to bring a motion on the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the defendant’s facility, whichever
       is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not
       exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant
       such a reduction . . . and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c)(1)(A). Relief is appropriate pursuant to § 3582(c)(1)(A) when the

following conditions are met: (1) the exhaustion requirement of the statute is satisfied;

(2) extraordinary and compelling reasons warrant a reduction of the prison sentence; (3) the

factors set forth at 18 U.S.C. § 3553(a) support modification of the prison term; and (4) the


3
        The USPO provided information concerning the number of COVID-19 positive
cases at the facility where Defendant is housed and facilities in close proximity, and
information concerning Defendant’s medical condition. However, the USPO did not take
a position as to whether the motion for compassionate release should be granted or denied.
                                            -5-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 6 of 17




reduction in the prison sentence is consistent with the Sentencing Commission’s policy

statements.

       Here, the Government does not oppose Defendant’s application on exhaustion

grounds. (Dkt. 53 at 2). See United States v. Wen, ___ F. Supp. 3d ___, No. 6:17-CR-

06173 EAW, 2020 WL 1845104, at *4-5 (W.D.N.Y. Apr. 13, 2020) (as a claim-processing

rule, § 3582(c)(1)(A)’s exhaustion requirement is non-jurisdictional and thus subject to the

doctrines of waiver and equitable estoppel). In this case, Defendant submitted a request to

the Warden at Allenwood (Low) FCI on April 8, 2020, the request was denied two days

later, and more than 30 days have elapsed since the Warden received the request. Thus,

the exhaustion requirements of the statute do not operate to bar the Court’s consideration

of the motion.

       In addition, the Government does not oppose the motion on the grounds that

Defendant is a danger to the safety of any other person or to the community. (See generally

Dkt. 53). The Sentencing Commission’s relevant policy statement pertinent to motions

under § 3582(c)(1)(A) is contained at U.S.S.G. § 1B1.13, and among other factors requires

that a motion for a reduction in a prison sentence should only be granted where the Court

determines that a “defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)[.]”4 The Government makes no argument



4
      While called out as a separate consideration pursuant to § 1B1.13, a defendant’s
dangerousness is also necessarily part of a court’s consideration of the § 3553(a) factors as
mandated by the statute. In other words, it is not just the Sentencing Commission’s policy
statement that requires a court to consider a defendant’s risk of danger.

                                            -6-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 7 of 17




that Defendant presents a danger, and the Court concludes that, with appropriate conditions

of supervised release, the community is sufficiently protected from Defendant’s risk of

danger—which relates to his addiction issues and potential illegal drug use.5 As discussed

further below in the Court’s consideration of the § 3553(a) factors, the root cause of

Defendant’s criminal conduct relates to his addiction struggles, this case was not a typical

drug trafficking conspiracy, and Defendant’s conduct did not involve violent conduct or

firearms.

       However, the Government does oppose Defendant’s motion on the grounds that he

has failed to establish extraordinary and compelling reasons justifying a reduction in this

sentence.   (Dkt. 53 at 10 (“The Court should deny defendant’s motion because the

defendant has not demonstrated an ‘extraordinary and compelling’ reason to modify his

sentence.”)). The Court considers both that factor and the § 3553(a) factors below.

       A.     Extraordinary and Compelling Reasons

       Pursuant to 28 U.S.C. § 994(t), Congress delegated authority to the Sentencing

Commission to “describe what should be considered extraordinary and compelling reasons

for sentence reduction[.]” As stated above, the Sentencing Commission’s applicable policy

statement is U.S.S.G. § 1B1.13, but “this statement is at least partly anachronistic because

it has not yet been updated to reflect the new procedural innovations of the First Step Act.”




5
       In fact, the Court’s recollection is that the revocation of Defendant’s pretrial release
was driven by the Court and the USPO, not the Government, which initially advocated that
Defendant be allowed to remain released pending sentencing and after his anticipated plea.
                                             -7-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 8 of 17




United States v. Ebbers, No. (S4) 02-CR-1144-3 (VEC), __ F. Supp. 3d __, 2020 WL

91399, at *4 (S.D.N.Y. Jan. 8, 2020).

       Application Note 1 to U.S.S.G. § 1B1.13 enumerates the circumstances that can

constitute extraordinary and compelling reasons.        These include situations where a

defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover[.]” U.S.S.G.

§ 1B1.13, Application Note 1(A)(ii)(I). Application Note 1 also includes a catch-all

circumstance where “the Director of the Bureau of Prisons [determines that] there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination

with, the reasons described in [the other subdivisions of the Application Note].” Id. at

Application Note 1(D).

       The anachronistic nature of Application Note 1 is demonstrated by the catch-all

provision’s sole reference to the BOP Director, but this Court agrees with those other courts

that have concluded that the discretion afforded the BOP Director under that catch-all

provision also extends to a court considering a compassionate release motion, consistent

with the expansion of § 3582(c)(1)(A) relief under the First Step Act. See, e.g., United

States v. Daugerdas, ___ F. Supp. 3d ___, No. 09-CR-581, 2020 WL 2097653, at *2

(S.D.N.Y. May 1, 2020) (“Thus, this Court aligns itself with other judges in this district

finding that the amendments to the compassionate release statute ‘grant this Court the same

discretion as that previously give[n] to the BOP Director, and therefore the Court may

independently evaluate whether [a defendant] has raised an extraordinary and compelling

                                            -8-
         Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 9 of 17




reason for compassionate release’ under the ‘catch-all’ provision.” (alterations in

original)).

       The Government argues that if the Court finds extraordinary and compelling

circumstances in this case, “every single federal prisoner with the same conditions, without

more, would be entitled to release to home confinement.” (Dkt. 53 at 2). But this is not

so. The Court concludes that Defendant has established extraordinary and compelling

circumstances, but this conclusion is not just based on his medical conditions. Rather, it is

based on the totality of circumstances pertinent to this case.

       To be sure, Defendant’s medical conditions, while apparently well controlled, are

serious and he is not expected to recover from those conditions.6 Even the Government

acknowledges as much. (Dkt. 53 at 2). Defendant is not just immunocompromised,

presenting an increased risk for serious illness from COVID-19 according to the CDC, but

he also suffers from the respiratory ailment of asthma, further compounding the seriousness

of his medical conditions in the face of COVID-19.



6
       With the Court’s permission (Dkt. 48), Defendant filed an unredacted version of his
motion under seal to the extent it made specific reference to his medical conditions. (Dkt.
50; Dkt. 52). However, the Government has publicly filed information concerning
Defendant’s medical conditions. (Dkt. 53). The Court discusses Defendant’s medical
conditions in this Decision and Order generally but without specific details. In generally
discussing Defendant’s medical conditions, the Court “has determined that the
presumption of access to the courts overcomes [Defendant’s] privacy interest” which he
has at least waived in part by filing the present motion. Ebbers, 2020 WL 91399, at *1
n.1 (citing United States v. King, 2012 WL 2196674, at *2 (S.D.N.Y. June 15, 2012)
(declining to seal medical records because the defendant asked the court “to consider [her
medical records] in arriving at the sentence in [her] case”)).



                                            -9-
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 10 of 17




       Allenwood (Low) FCI has not reported any cases of inmates or staff infected with

this virus, and that factor is certainly relevant to the Court’s consideration. But it is not

dispositive for at least a couple reasons. First, it is not just the present situation at the prison

that is relevant to the Court’s consideration, but also the credible and realistic future risk.

Prison settings present unique challenges in preventing the spread of infectious diseases.

See generally Brown v. Plata, 563 U.S. 493, 519-20 (2011) (describing overcrowded

California prison system as “breeding grounds for disease”). Those challenges appear

particularly acute when dealing with COVID-19. As United States District Judge Paul W.

Grimm aptly explained in United States v. Martin, PWG-19-140-13, 2020 WL 1274857

(D. Md. Mar. 17, 2020):

       With no known effective treatment, and vaccines months (or more) away,
       public health officials have been left to urge the public to practice “social
       distancing,” frequent (and thorough) hand washing, and avoidance of close
       contact with others (in increasingly more restrictive terms)—all of which are
       extremely difficult to implement in a detention facility.

Id. at *2. Particularly in an overcrowded facility like Allenwood (Low) FCI (again, a fact

undisputed by the Government), the introduction of a highly contagious virus like COVID-

19 could spread like a brush fire. Defendant has presented statistics that the rate of COVID-

19 infections within the BOP is approximately twice the rate of infections in the non-

incarcerated population of the United States (Dkt. 49 at 13), and the Government has not

challenged those figures. Moreover, the Court agrees with Defendant that the recent highly

publicized release of Mr. Manafort by the BOP on compassionate release grounds, from a

facility with no documented cases of COVID-19, suggests that the BOP recognizes the



                                              - 10 -
         Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 11 of 17




risks to a medically vulnerable inmate in even its facilities with no positive COVID-19

cases.

         Second, the information regarding the number of infections within a facility has

limited value without knowing the extent of testing within the facility. See United States

v. Asaro, No. 17-CR-127 (ARR), 2020 WL 1899221, at *3 (E.D.N.Y. Apr. 17, 2020)

(“[A]bsent more information about how much testing the BOP is conducting, it is possible

that undetected cases are present in the facility.”). In other words, without knowing the

percentage of the prison population that has been tested, the fact that there are no positive

COVID-19 cases provides little insight into whether the virus has reached the facility. The

lack of adequate testing in other BOP facilities is well-documented. See, e.g., Wilson v.

Williams, ___ F. Supp. 3d ___, 2020 WL 1940882, at *2 (N.D. Ohio Apr. 22, 2020), appeal

filed, No. 20-3447, 2020 WL 2120814 (6th Cir. Apr. 27, 2020). And while anecdotal, the

impact of testing in another case assigned to the undersigned demonstrates the importance

of adequate testing in evaluating any statistics concerning the number of confirmed virus

cases within a particular facility.

         The Court is handling a matter designated as Hassoun v. Searls, Case No. 1:19-cv-

00370-EAW, involving an individual detained at the Buffalo Federal Detention Facility

(“BFDF”) in Batavia, New York. On April 8, 2020, there were zero confirmed cases of

COVID-19 at the BFDF. Decl. of Capt. Abelardo Montalvo, M.D, Hassoun v. Searls,

1:19-cv-00370-EAW, Dkt. 145 at ¶ 11 (W.D.N.Y. Apr. 8, 2020). Then, the next day, the

facility had four confirmed COVID-19 cases as a result of additional testing. Decl. of Capt.

Carlos M. Quinones, M.D., Hassoun v. Searls, 1:19-cv-00370-EAW, Dkt. 148 at ¶ 4

                                           - 11 -
       Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 12 of 17




(W.D.N.Y. Apr. 9, 2020). These numbers continued to increase during the ensuing days,

ultimately causing the BFDF to test its entire population within a particular housing unit,

with 27 of the 48 detainees housed in that unit testing positive, many of whom were

asymptomatic. Letter (COVID-19 Update), Hassoun v. Searls, 1:19-cv-00370-EAW, Dkt.

152 (W.D.N.Y. Apr. 20, 2020). As of April 20, 2020 (i.e. less than 2 weeks after the facility

reported zero positive COVID-19 detainees), the BFDF reported that 46 of its 319

detainees were positive for COVID-19. Id. In other words, as a result of more robust

testing, within less than two weeks the BFDF went from 0% of its detainee population

testing positive for COVID-19 to over 14% of its population testing positive.

       While the Government cites to steps undertaken by the BOP to prevent the spread

of COVID-19, and its apparent success in doing so at Allenwood (Low) FCI, the reality is

that Defendant’s preexisting medical conditions make him uniquely vulnerable to the virus,

and if it spreads to the overcrowded facility where he is housed, it may be too late once the

introduction of the virus into the facility is known. Of course, the virus may never reach

Allenwood (Low) FCI, and Defendant’s preexisting medical conditions cannot constitute

a “get-out-of-jail-free” card—and standing alone, they would not justify a reduction in

Defendant’s sentence. However, based upon the Court’s careful consideration of all the

circumstances presented with this motion, it concludes that extraordinary and compelling

reasons exist for a reduction in Defendant’s sentence.

       In sum, considering Defendant’s serious preexisting medical conditions, the

overcrowded nature of the facility where he is housed (being greater than 30%

overcapacity), the increased risk of COVID-19 in prison settings, the five months left on

                                           - 12 -
       Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 13 of 17




Defendant’s prison sentence (with just two months before he is likely released to a halfway

house), the fact that his offense conduct and criminal history relate to substance abuse

issues for which he is receiving no treatment while incarcerated, and the stable residence

with his mother where he could be released to home confinement, the Court concludes, like

other courts have concluded, that Defendant has established extraordinary and compelling

reasons for a reduction in his prison sentence. See Daugerdas, 2020 WL 2097653, at *3

(“Other courts in this district have found that defendants’ pre-existing medical conditions,

combined with the increased risk of COVID-19 in prison settings, create ‘extraordinary

and compelling reasons’ under the Policy Statement.”); United States v. Bess, No. 16-CR-

156, 2020 WL 1940809, at *9 (W.D.N.Y. Apr. 22, 2020) (“[T]he grave risks that COVID-

19 poses to individuals with the defendant’s medical conditions, combined with the

increased risk inmates face of contracting the disease at [Federal Correctional Complex]

Butner, constitute ‘extraordinary and compelling reasons for sentence reduction.’”); United

States v. Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *3 (D. Conn. Apr. 20,

2020) (“Since the outbreak of the COVID-19 pandemic, numerous courts within this

Circuit have held that a defendant’s pre-existing health conditions—respiratory conditions

in particular—in combination with the increased risks of COVID-19 in prisons constitute

‘extraordinary and compelling reasons’ warranting relief.”); United States v. Hernandez,

No. 18 CR. 834-04 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020) (COVID-

19’s heightened risk to incarcerated defendants with respiratory ailments such as asthma

along with the crowded nature of the jail facility constituted extraordinary and compelling

reasons); United States v. Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *4

                                           - 13 -
        Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 14 of 17




(S.D.N.Y. Apr. 1, 2020) (defendant’s medical condition, combined with the limited time

remaining on his prison sentence and the high risk posed by COVID-19 in prison facility

constituted extraordinary and compelling reasons for release); United States v. Campagna,

No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020)

(“Defendant’s compromised immune system, taken in concert with the COVID-19 public

health crisis, constitutes an extraordinary and compelling reason to modify to Defendant’s

sentence on the grounds that he is suffering from a serious medical condition that

substantially diminishes his ability to provide self-care within the environment of the

[prison].”).

       B.      § 3553(a) Factors

       The factors set forth at 18 U.S.C. § 3553(a) to be considered in connection with the

imposition of a sentence include the following:

       (1)     the nature and circumstances of the offense and the history and
               characteristics of the defendant;
       (2)     the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for
                      the law, and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational
                      training, medical care, or other correctional treatment in the
                      most effective manner;
       (3)     the kinds of sentences available;
       (4)     the kinds of sentence and the sentencing range established [under the
               Sentencing Guidelines.]

18 U.S.C. § 3553(a)(1-4). Having concluded that extraordinary and compelling reasons

justify a reduction in Defendant’s sentence, the Court must now consider the applicable

factors set forth at 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A); see Ebbers, 2020 WL

                                           - 14 -
       Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 15 of 17




91399, at *7 (“The Court thus finds that, in considering the section 3553(a) factors, it

should assess whether those factors outweigh the ‘extraordinary and compelling reasons’

warranting compassionate release, particularly whether compassionate release would

undermine the goals of the original sentence.”).

       Defendant, who is 41 years old, engaged in serious criminal conduct—but as noted,

it was not a typical drug trafficking conspiracy and did not involve firearms or other

collateral dangerous activity, separate and apart from the distribution of methamphetamine.

The root cause of Defendant’s criminal conduct and underlying criminal history (which the

Court acknowledges is significant) is his addiction issues.         Defendant has had no

disciplinary issues while incarcerated, and he has a loving and supporting family ready to

facilitate his reentry into the community.

       The Court must acknowledge its concerns about Defendant’s ability to remain sober

once released from prison, particularly given his history and failure to comply with his

pretrial release conditions, resulting in the revocation of his bail. However, as noted at his

sentencing, his sobriety upon being incarcerated demonstrated a remarkable improvement

in his well-being (Dkt. 46 at 15), and at this point he is receiving no programming or

substance abuse treatment, whereas if released he would be able to at least receive

treatment in some fashion (Dkt. 49 at 19). Moreover, the Court is hard-pressed to conclude

that the risks of Defendant’s return to substance abuse are any greater if released now as

opposed to five months from now (or within two months to a halfway house). In fact, due

to the lack of treatment and lack of programming, there is a reasonable argument that

Defendant’s likelihood of returning to illegal drug use is higher if released as scheduled.

                                             - 15 -
       Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 16 of 17




       Accordingly, based on a careful consideration of the § 3553(a) factors, a reduction

in Defendant’s sentence under the circumstances is not inconsistent with those factors.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (Dkt. 49) is GRANTED, and it is hereby ORDERED as

follows:

       1.     Defendant’s sentence is hereby reduced to TIME SERVED and Defendant is

ordered to be IMMEDIATELY RELEASED. The Court directs the Bureau of Prisons to

immediately commence the process of releasing Defendant from custody, and the United

States Attorney’s Office and United States Probation Office are directed to take all steps

to communicate and facilitate Defendant’s immediate release;

       2.     Defendant’s term of supervised release shall commence immediately upon

his release from incarceration, subject to the terms and conditions set forth in the judgment

(Dkt. 43) except that the conditions are modified as follows:

              a.      Following his release, Defendant must be transported directly to his

mother’s residence at 104 Wahl Road, Rochester, New York, and may not make additional

stops on his return home;

              b.      Upon returning to that residence, Defendant must self-quarantine for

fourteen (14) days;

              c.      Defendant shall serve five months on home detention subject to

electronic monitoring, although implementation of the commencement of this home

detention term and condition may be deferred up to thirty (30) days at the discretion of the

                                           - 16 -
         Case 6:18-cr-06152-EAW Document 55 Filed 05/18/20 Page 17 of 17




United States Probation Office, so as to ensure the safety of Defendant and Probation

officers and personnel.


         SO ORDERED.
                                                ________________________________
                                                ELIZABETH A. WOLFORD
                                                United States District Judge

Dated:        May 18, 2020
              Rochester, New York




                                       - 17 -
